Exhibit 10.1(f)

 

SIXTH AMENDMENT

 

THIS SIXTH AMENDMENT (this “Amendment”), dated as of May 15, 2003, is entered
into by and among LOUISIANA-PACIFIC CORPORATION, a Delaware corporation (the
“Borrower”), BANK OF AMERICA, N.A., as agent for the Lenders (the
“Administrative Agent”) and those financial institutions parties to the Credit
Agreement as defined below (collectively, the “Lenders”) signatory hereto.

 

RECITALS

 


A.                             THE BORROWER, THE LENDERS AND THE ADMINISTRATIVE
AGENT ARE PARTIES TO A CREDIT AGREEMENT DATED AS OF NOVEMBER 15, 2001 (AS
AMENDED, MODIFIED OR SUPPLEMENTED FROM TIME TO TIME, THE “CREDIT AGREEMENT”),
PURSUANT TO WHICH THE ADMINISTRATIVE AGENT AND THE LENDERS HAVE EXTENDED CERTAIN
CREDIT FACILITIES TO THE BORROWER.


 


B.                               THE BORROWER HAS REQUESTED THAT THE
ADMINISTRATIVE AGENT AND THE LENDERS AGREE TO AMEND THE DEFINITIONS OF NOTE
FINANCING SUBSIDIARY AND SUBSIDIARY IN THE CREDIT AGREEMENT AS SET FORTH BELOW.


 


C.                               THE LENDERS HAVE AGREED TO SUCH AMENDMENT
SUBJECT TO THE TERMS AND CONDITIONS OF THIS AMENDMENT.


 

NOW, THEREFORE, the parties hereto hereby agree as follows:

 


1.                                       DEFINED TERMS.  UNLESS OTHERWISE
DEFINED HEREIN, CAPITALIZED TERMS USED HEREIN SHALL HAVE THE MEANINGS ASSIGNED
TO THEM IN THE CREDIT AGREEMENT.


 


2.                                       AMENDMENT.  THE DEFINITIONS OF “NOTE
FINANCING SUBSIDIARY” AND “SUBSIDIARY” APPEARING IN THE CREDIT AGREEMENT ARE
AMENDED AND RESTATED AS FOLLOWS:


 

“‘Note Financing Subsidiary’ means a wholly owned subsidiary of Borrower or of a
wholly owned Subsidiary of Borrower which is created to facilitate a Note
Financing and whose only material assets are related Purchase Money Note, the
related transaction documents and the rights and claims associated therewith, or
equity ownership of a subsidiary which owns such Purchase Money Note.”

 

“‘Subsidiary’ of a Person means (1) a corporation, partnership, joint venture,
limited liability company or other business entity (a) of which a majority of
the shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person and (b) the financial statements of which are consolidated with
those of such Person in accordance with GAAP and (2) with respect to the
Borrower, the Note Financing Subsidiary.  Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Borrower; provided, that the term “Subsidiary”
shall not include any Dissolving

 

--------------------------------------------------------------------------------


 

Subsidiary unless the dissolution of such Dissolving Subsidiary has not been
completed by July 31, 2002.”

 


3.                                       REPRESENTATIONS AND WARRANTIES.  THE
BORROWER HEREBY REPRESENTS AND WARRANTS AS FOLLOWS:


 

(A)                                  NO DEFAULT OR EVENT OF DEFAULT HAS OCCURRED
AND IS CONTINUING.

 

(B)                                 THE EXECUTION, DELIVERY AND PERFORMANCE BY
THE BORROWER OF THIS AMENDMENT HAS BEEN DULY AUTHORIZED BY ALL NECESSARY
CORPORATE AND OTHER ACTION AND DOES NOT AND WILL NOT REQUIRE ANY REGISTRATION
WITH, CONSENT OR APPROVAL OF, NOTICE TO OR ACTION BY, ANY PERSON (INCLUDING ANY
GOVERNMENTAL AUTHORITY) IN ORDER TO BE EFFECTIVE AND ENFORCEABLE.  THE CREDIT
AGREEMENT, AS AMENDED BY THIS AMENDMENT, CONSTITUTES THE LEGAL, VALID AND
BINDING OBLIGATION OF THE BORROWER, ENFORCEABLE AGAINST THE BORROWER IN
ACCORDANCE WITH ITS TERMS, WITHOUT DEFENSE, COUNTERCLAIM OR OFFSET EXCEPT AS
SUCH ENFORCEMENT MAY BE LIMITED BY APPLICABLE BANKRUPTCY, INSOLVENCY,
REORGANIZATION OR OTHER SIMILAR LAWS RELATING TO OR LIMITING CREDITORS’ RIGHTS
GENERALLY OR BY EQUITABLE PRINCIPLES RELATING TO ENFORCEABILITY WHETHER
ENFORCEMENT IS SOUGHT IN A PROCEEDING AT LAW OR IN EQUITY.

 

(C)                                  AFTER GIVING EFFECT TO THIS AMENDMENT, ALL
ITS REPRESENTATIONS AND WARRANTIES CONTAINED IN THE CREDIT AGREEMENT ARE TRUE
AND CORRECT AS THOUGH MADE ON AND AS OF THE EFFECTIVE DATE (AS DEFINED BELOW)
(EXCEPT TO THE EXTENT SUCH REPRESENTATIONS AND WARRANTIES SPECIFICALLY RELATE TO
AN EARLIER DATE, IN WHICH CASE THEY WERE TRUE AND CORRECT AS OF SUCH EARLIER
DATE).

 

(D)                                 IT IS ENTERING INTO THIS AMENDMENT ON THE
BASIS OF ITS OWN INVESTIGATION AND FOR ITS OWN REASONS, WITHOUT RELIANCE UPON
THE ADMINISTRATIVE AGENT, THE LENDERS (EXCEPT FOR THE PERFORMANCE OF THE TERMS
HEREOF APPLICABLE TO THEM) OR ANY OTHER PERSON.

 


4.                                       EFFECTIVE DATE.  THIS AMENDMENT WILL
BECOME EFFECTIVE AS OF THE DATE FIRST WRITTEN ABOVE (THE “EFFECTIVE DATE”)
PROVIDED THAT THE ADMINISTRATIVE AGENT HAS RECEIVED AN ORIGINAL OR FACSIMILE OF
THIS AMENDMENT DULY EXECUTED BY THE REQUIRED LENDERS AND THE BORROWER.


 


5.                                       RESERVATION OF RIGHTS.  THE BORROWER
ACKNOWLEDGES AND AGREES THAT THE EXECUTION AND DELIVERY OF THIS AMENDMENT BY THE
ADMINISTRATIVE AGENT AND THE LENDERS PARTY HERETO SHALL NOT BE DEEMED TO CREATE
A COURSE OF DEALING OR OTHERWISE OBLIGATE THE ADMINISTRATIVE AGENT OR ANY LENDER
TO EXECUTE SIMILAR CONSENTS UNDER THE SAME OR SIMILAR CIRCUMSTANCES IN THE
FUTURE.


 


6.                                       MISCELLANEOUS.


 

(A)                                  EXCEPT AS EXPRESSLY SET FORTH HEREIN, THIS
AMENDMENT SHALL NOT BY IMPLICATION OR OTHERWISE LIMIT, IMPAIR, CONSTITUTE A
WAIVER OF, OR OTHERWISE AFFECT THE RIGHTS OR REMEDIES OF THE ADMINISTRATIVE
AGENT OR THE LENDERS UNDER THE CREDIT

 

2

--------------------------------------------------------------------------------


 

AGREEMENT, THE LOAN DOCUMENTS, OR ANY RELATED DOCUMENTS, AND SHALL NOT ALTER,
MODIFY, AMEND, OR IN ANY WAY AFFECT THE TERMS, CONDITIONS, OBLIGATIONS,
COVENANTS, OR AGREEMENTS CONTAINED IN THE CREDIT AGREEMENT, THE LOAN DOCUMENTS,
OR ANY RELATED DOCUMENTS, ALL OF WHICH ARE HEREBY RATIFIED AND AFFIRMED IN ALL
RESPECTS AND SHALL CONTINUE IN FULL FORCE AND EFFECT.

 

(B)                                 THIS AMENDMENT SHALL BE BINDING UPON AND
INURE TO THE BENEFIT OF THE PARTIES HERETO AND THERETO AND THEIR RESPECTIVE
SUCCESSORS AND ASSIGNS.  NO THIRD PARTY BENEFICIARIES ARE INTENDED IN CONNECTION
WITH THIS AMENDMENT.

 

(C)                                  THIS AMENDMENT, SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK APPLICABLE TO
AGREEMENTS MADE AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE; PROVIDED THAT
THE ADMINISTRATIVE AGENT AND EACH LENDER SHALL RETAIN ALL RIGHTS ARISING UNDER
FEDERAL LAW.

 

(D)                                 THIS AMENDMENT, MAY BE EXECUTED IN ANY
NUMBER OF COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED AN ORIGINAL, BUT ALL SUCH
COUNTERPARTS TOGETHER SHALL CONSTITUTE BUT ONE AND THE SAME INSTRUMENT.

 

(E)                                  THIS AMENDMENT, TOGETHER WITH THE CREDIT
AGREEMENT, CONTAINS THE ENTIRE AND EXCLUSIVE AGREEMENT OF THE PARTIES HERETO
WITH REFERENCE TO THE MATTERS DISCUSSED HEREIN AND THEREIN.  THIS AMENDMENT,
SUPERSEDES ALL PRIOR DRAFTS AND COMMUNICATIONS WITH RESPECT THERETO.  THIS
AMENDMENT MAY NOT BE AMENDED EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF
SECTION 10.1 OF THE CREDIT AGREEMENT.

 

(F)                                    IF ANY TERM OR PROVISION OF THIS
AMENDMENT, SHALL BE DEEMED PROHIBITED BY OR INVALID UNDER ANY APPLICABLE LAW,
SUCH PROVISION SHALL BE INVALIDATED WITHOUT AFFECTING THE REMAINING PROVISIONS
OF THIS AMENDMENT OR THE CREDIT AGREEMENT, RESPECTIVELY.

 

(G)                                 THE BORROWER HEREBY COVENANTS TO PAY OR TO
REIMBURSE THE ADMINISTRATIVE AGENT AND THE LENDERS, UPON DEMAND, FOR ALL
REASONABLE COSTS AND EXPENSES (INCLUDING REASONABLE ATTORNEY FEES AND EXPENSES)
INCURRED IN CONNECTION WITH THE DEVELOPMENT, PREPARATION, NEGOTIATION, EXECUTION
AND DELIVERY OF THIS AMENDMENT.

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Amendment as of the date first above written.

 

 

 

LOUISIANA-PACIFIC
CORPORATION, as the Borrower

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

4

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as
Administrative Agent, an L/C Issuer and a
Lender

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

5

--------------------------------------------------------------------------------


 

 

WACHOVIA BANK, N.A., as Syndication
Agent and a Lender

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

6

--------------------------------------------------------------------------------


 

 

ROYAL BANK OF CANADA, as
Documentation Agent and a Lender

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

7

--------------------------------------------------------------------------------


 

 

THE BANK OF NOVA SCOTIA, as a Lender

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

8

--------------------------------------------------------------------------------


 

 

EXPORT DEVELOPMENT CANADA,
as a Lender

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

9

--------------------------------------------------------------------------------